DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “acquisition unit”, “first query creation unit”, “first answer derivation unit”, “second query creation unit”, “second answer derivation unit”, and “response creation unit” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per Claim 1:
	“the first answer” in the 5th to last line of claim 1 is ambiguous (line 6 recites “a first answer” and line 8 recites “a first answer”, and when these two recitations of “a first answer” do not refer to the same first answer, it is not clear which one “the first answer” in the 5th to last line of claim 1 is supposed to refer to).
“the second answer to the second query” in lines 12-13 of claim 1 lacks antecedent basis as a complete phrase (lines 10-11 recite “a second answer” but does not specifically recite that the answer is an answer to the second query).
“the first answer” in the 2nd to last line of claim 1 is ambiguous (same issue as discussed above in the first paragraph of this 112 rejection of claim 1).
“the second answer” in the last 2 lines of claim 1 is ambiguous (can refer to either “a second answer” in lines 10-11 of claim 1 or to “the second answer to the second query” in lines 12-13 of claim 1).

As per Claim 4:
“the first answer related to the present situation” in lines 5-6 of claim 4 lacks antecedent basis.
“the second answer related to the past situation” in lines 9-10 of claim 4 lacks antecedent basis.
“the first answer” in the 3rd to last line of claim 4 is ambiguous (same issue as discussed above in the first paragraph of the 112 rejection of claim 1).

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and consequently claim[s] 2-6 which depend on claim[s] 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A response sentence creation device for creating a query depending on a situation and creating a response sentence for the query, the response sentence creation device comprising: an acquisition unit configured to acquire information indicating a situation and trigger information serving as a trigger of start of response sentence creation; a first query creation unit configured to create a first query for deriving a first answer on the basis of the trigger information; a first answer derivation unit configured to derive a first answer to the first query on the basis of the information indicating the situation; a second query creation unit configured to create a second query for deriving a second answer on the basis of the first answer; a second answer derivation unit configured to derive the second answer to the second query on the basis of the information indicating the situation; and a response sentence creation unit configured to combine the first answer with the second answer to create a response sentence
As per the Search Report reference JP 2007-249907, the Search Report does not appear to assert that the reference teaches creating a second query based on a first answer, deriving a second answer to the second query based on situation information, and then combining the first answer with the second answer.
Generating a second question based on a first answer
9471668 teaches “A computer implemented method of operating a question-answering system comprising: receiving a first question input into a user interface by a user; analyzing the first question by a computer device utilizing a corpus of data; outputting a computer generated first answer to the first question; outputting a computer generated second question based at least in-part on the first question, wherein the second question is based in-part on the first answer; and selecting keywords of the first answer by the computer device to at least in-part generate the second question” (claim 1).  This reference describes where computer-generated questions (e.g. follow-up questions) can be presented to a user and where a user selection of a computer-generated question leads to the selected question being used to compute a second-generation answer.  This reference does not appear to describe combining the first answer with the second answer.
2019/0073598 teaches “generating, by the computing device, a second query based on the first response” (paragraph 4).  Paragraph 64 describes combining responses as part of a convergence step.  This reference appears to select one of a plurality of responses as a final response, and does not appear to clearly combine multiple responses where one response is a response to a query based on an answer to another query.
2016/0357806 teaches “The server intelligently responds to a database request by (i) sending a first query to the distributed database at a lower consistency level to obtain a first response and (ii) conditionally sending a second query to the distributed database at a higher consistency level to obtain a second response. The server sends the second query conditionally based on whether the first response meets a plausibility condition specified in the database request. If the first response meets the plausibility condition, the server returns the first response to the client to satisfy the database request and no second query is sent. Otherwise, the server sends the second query to the distributed database and returns the second response to the client” (Abstract).  This reference also does not appear to teach combining responses.
2012/0130934 teaches “Follow-up questions at any iteration may be automatically generated in response to previous responses through correlation/variance data. For example, "Why is the answer to [question A] equal to [answer 1]"? may be automatically generated from a review of data listing [answer 1] as the answer value for the response to [question A], or "Most respondents indicated that the answer to [question A] is equal to [answer 2], why did you answer with [answer 1]?"Follow-up questions may also be manually added to a question bank in response to a survey administrator review of answers, including a correlation/variances from majority or accepted answers. Answers may also be weighted based on the assessed competence of the person providing the answer, for example their skill or experience level if related to the question being asked, and/or as a function or a peer referral ranking” (paragraph 32).
Generating an answer based on situation information.
2013/0262501 teaches “Time information is represented as metadata associated with each situation statement. Generated statements are kept in graph repository 340 and may represent context history information. Their associated time-related attributes enable reconstruction of user's situation graph. Context history information may be retrieved from graph repository 340 by querying it. A user's situation graph may be reconstructed for a specific period of time. Recommender system 305 maintains a current situation graph of users' situation to represent currently relevant contextual data. In one embodiment, a QA system (e.g., QA system 105 in FIG. 1) may analyze a question and generate an answer to the question based on contextual information such as previous questions” (paragraph 97).  This reference describes generating an answer to a question based on contextual information such as previous questions (which suggests a “situation” where previous questions have been asked).
2011/0105190 teaches “For example, assuming that a conversation about making an appointment is currently being progressed, the style of the conversation (for example, polite words, familiar words, or plain words) may be determined based on the group to which the other party belongs (for example, friend, customer, family, fellow worker, etc.), and the next question or answer to be inputted by the user may be predicted based on the context from currently on-going conversation content (for example, question and answer)” (paragraph 181).
2006/0026122 teaches “Context sensitive prompt objects are prompt objects that do not ask the user a question but instead generate an answer to a question automatically based on a context in which the question is asked” (paragraph 227).
2002/0129348 teaches “Also, you can tell the system it is any day you want, and it will act as if it is that day and give you answers to queries based on that temporal context” (paragraph 44).
2016/0171119 teaches “Based on the captured dialog state information, the question and/or answer presentation modes may be modified or changed to better reflect the user's underlying intentions or goals behind the submitted questions” (paragraph 41).
	Combining/summarizing answers.
10360265 teaches “Approaches provide for a speech driven question and answer service that uses a voice communications device to find information in which the user is interested in in response to a spoken question. For example, a voice communications device can receive a question for which an answer is desired and speak back a relevant answer. In this example, audio input data that includes the question can be received by the voice communications device. The audio input data can be analyzed to identify the question and the question can be used to query an index of stored questions to determine a set of candidate questions best matching the user's question. The candidate questions are associated with answers, and one or more answers can be combined, summarized, refined, or otherwise processed. Thereafter, the voice communications device can provide (e.g., speak back to the user) the most relevant answer(s) to the user or a modified version of the answer(s) (e.g., a summary of the answer(s), a tailored version of the answer(s), etc.)” (Abstract).
2016/0006682 teaches “determining a final response to the question based on the first response and the second response” (claim 3).
2015/0026169 teaches “the logical synthesis component combine text from the selected answers to synthesize the candidate answer for the input query” (paragraph 23).
2019/0244608 teaches “The method of claim 10 further comprising: combining the second voice response with the first voice response to construct the feedback” (claim 11).
2020/0005784 (LATE filing date) teaches “A method of outputting a response to a user input in an electronic device is provided. The method includes receiving a user input from a user and, in response to receiving the user input, generating a first response comprising first content based on the user input, obtaining contextual information of the user, generating a second response comprising second content based on the contextual information, the second content being different from the first content, generating a combined response based on the first response and the second response, and outputting the combined response” (Abstract).  This reference does not qualify as prior art.
9064013 teaches “App Server 104 generates (648) a combined response based on the first response and the second response (e.g., merging at least respective portions of the two partial sets of results). As one example, App Server 104 combines some or all of the partial results obtained from Datastore Server 106 in response to that particular query or request to generate the combined response. Client 102 receives (650) the combined response” (col. 20, lines 4-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/17/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658